Exhibit10.1

EXECUTION VERSION

SIXTH AMENDMENT
TO
AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of April 26, 2018, is entered into by and among the
following parties:

 

(i)

the Borrowers identified on the signature pages hereto;

 

(ii)

UHS Receivables Corp., as Collection Agent;

 

(iii)

UHS of Delaware, Inc., as Servicer;

 

(iv)

Universal Health Services, Inc., as Performance Guarantor;

 

(v)

Victory Receivables Corporation (“Victory”), as a Conduit;

 

(vi)

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch)
(“MUFG”), as Liquidity Bank, LC Participant and Co-Agent for Victory’s Lender
Group;

 

(vii)

SunTrust Bank (“SunTrust”), as Liquidity Bank, LC Participant and Co‑Agent for
SunTrust’s Lender Group;

 

(viii)

Atlantic Asset Securitization LLC (“Atlantic”), as a Conduit;

 

(ix)

Credit Agricole Corporate and Investment Bank (“CACIB”), as Liquidity Bank, LC
Participant and Co-Agent for Atlantic’s Lender Group; and

 

(x)

PNC Bank, National Association (“PNC”), as Liquidity Bank, LC Participant for
PNC’s Lender Group, Co‑Agent for PNC’s Lender Group, LC Bank, and Administrative
Agent.

Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Credit and Security Agreement defined below.

BACKGROUND

1.The parties hereto have entered into that certain Amended and Restated Credit
and Security Agreement, dated as of October 27, 2010 (as amended, supplemented
and otherwise modified from time to time, the “Credit and Security Agreement”).

2.Concurrently herewith, the parties hereto are entering into that certain
Amended and Restated Fee Letter, dated as of the date hereof (the “Amendment Fee
Letter”).

3.The parties hereto desire to amend the Credit and Security Agreement as set
forth herein.

727631829 10434046

 

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.Rebalancing.  On the date hereof, the Borrowers will request an
Advance and repay a portion of the principal of Victory’s, Atlantic’s and
SunTrust’s outstanding Loans in the amounts for each Lender specified in the
flow of funds memorandum attached hereto as Exhibit A; provided that all accrued
and unpaid CP Costs, Interest and fees with respect to the principal of such
Loans so repaid shall be payable by the Borrowers to the applicable Lenders on
the next occurring Settlement Date.  The Borrowers hereby request that PNC fund
a Loan on the date hereof in the principal amounts specified in Exhibit A
attached hereto.  Such Loans shall be funded by PNC on the date hereof in
accordance with the terms of the Credit and Security Agreement  and upon
satisfaction of all conditions precedent thereto specified in the Credit and
Security Agreement.  For administrative convenience, the Borrowers hereby
instruct PNC to fund the foregoing Loans by paying the proceeds thereof directly
to Victory, Atlantic and SunTrust in the amounts set forth in Exhibit A attached
hereto, in each case, to be applied as (x) the Advance and (y) the foregoing
repayment of such Lenders’ Loans on the Borrowers’ behalf.  Upon receipt by
Victory, Atlantic and SunTrust of the proceeds of such Loans from PNC as
applicable, (i) the Borrowers shall be deemed to have received such proceeds for
all purposes and (ii) Victory, Atlantic and SunTrust shall be deemed to have
received such repayment.

SECTION 2.Amendments to the Credit and Security Agreement.  The Credit and
Security Agreement is hereby amended as of the date hereof as follows:

(a)The Credit and Security Agreement is amended by replacing each reference to
“The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch” therein with a
reference to “MUFG Bank, Ltd.”

(b)The following new Section 1.17 is hereby added to the Credit and Security
Agreement:

Section 1.17Tranched Loan Lenders.

The Borrowers and the Administrative Agent acknowledge that the Loans made by
any Tranched Loan Lender shall be deemed to consist of a “Class A” interest in
such Loans and a “Class B” interest in such Loans.  The Class B interest shall
be subordinate to the Class A interest.  Except as specifically set forth
herein, none of the Borrowers, the Servicer, the Collection Agent, the
Performance Guarantor, the Administrative Agent or any other Secured Party shall
have any obligations under this Agreement or any other Transaction Document with
respect to the tranching of the Loans made by any Tranched Loan Lender into
Class A interests and Class B interests or any other matter related thereto;
provided that, in no event shall the obligations of the Borrowers under the
Transaction Documents be increased in any respect as a result thereof.  A
Tranched Loan Lender’s (i) Class A interest shall initially consist of 89% of
the Loans made by it hereunder and (ii) Class B interest shall initially consist
of 11% of the Loans made by it hereunder; provided, that, any Tranched

727631829 10434046

2

 

 

--------------------------------------------------------------------------------

 

Loan Lender may upon notice to its Co-Agent modify the percentages of its Loans
constituting Class A interests and Class B interests, respectively, so long as
the respective percentages equal 100% of such Tranched Loan Lender’s Loans.

The Administrative Agent, Servicer and the Borrowers acknowledge that (i) all
payments of the portion of Aggregate Principal owing to any Tranched Loan Lender
on each Settlement Date in respect of the Loans made by such Tranched Loan
Lender hereunder shall be deemed to be allocated (x) first to such Tranched Loan
Lender’s Class A interest, until the principal amount of the Class A interest is
reduced to zero and (y) second to such Tranched Loan Lender’s Class B interest,
until the Class B interest is reduced to zero, and (ii) all payments
constituting CP Costs or Interest made to such Tranched Loan Lender’s on each
Settlement Date in respect of the Loans made by it hereunder shall be deemed to
be allocated to such Tranched Loan Lender’s Class A interest and such Tranched
Loan Lender’s Class B interest, pro rata, based on the outstanding principal
amount of such Tranched Loan Lender’s Class A interest and Class B interest on
such Settlement Date.  It is understood and agreed that, notwithstanding
anything in this Agreement to the contrary, (i) none of the Borrowers, the
Servicer, the Collection Agent, the Performance Guarantor, the Administrative
Agent or any other Secured Party shall be responsible for the calculation of any
amounts due to any Tranched Loan Lender’s Class A interest or Class B interest,
respectively, or the outstanding amount of any Tranched Loan Lender’s Class A
interest or Class B interest and such amounts shall not appear on any Monthly
Report or other report provided by the Administrative Agent, the Servicer or the
Borrowers and (ii) the Servicer shall send one combined payment to the
applicable Co-Agent for any Tranched Loan Lender(s) representing amounts due to
the Lenders in such Lender Group on the related Settlement Date to the extent
provided for in, and in accordance with, this Agreement.

(c)The notice information for Victory set forth on Victory’s signature page to
the Credit and Security Agreement is replaced in its entirety with the
following:

Address:VICTORY RECEIVABLES CORPORATION

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Telephone: (212) 295-2757

Facsimile:  (212) 302-8767

Attention: Kevin Corrigan

Email:kcorrigan@gssnyc.com

 

With a copy to BTMU (as Co-Agent)

 

727631829 10434046

3

 

 

--------------------------------------------------------------------------------

 

(d)The notice information for MUFG set forth on MUFG’s signature page to the
Credit and Security Agreement under each signature block is replaced in its
entirety with the following:

 

Address:

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, New York 10020

Attention:Securitization Group

Telephone No.:  (212) 782-6957

Telecopier No.:  (212) 782-6448

Email:securitization_reporting@us.mufg.jp

lmills@us.mufg.jp

 

(e)The following defined term is added to Exhibit I to the Credit and Security
Agreement in appropriate alphabetical order:

“Tranched Loan Lender” means Atlantic, CACIB and any other Person from time to
time a “Lender” in Atlantic’s Lender Group.

(f)The definition of “Aggregate Commitment” set forth in Exhibit I to the Credit
and Security Agreement is replaced in its entirety with the following:

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Lender Group Commitments of all Lender Groups (excluding the Lender Group
Commitment of any Defaulting Lender’s Lender Group).  As of April 26, 2018, the
Aggregate Commitment is $450,000,000.

(g)The definition of “Facility Termination Date” set forth in Exhibit I to the
Credit and Security Agreement is replaced in its entirety with the following:

“Facility Termination Date” means the earlier of (i) April 26, 2021 and (ii) the
Amortization Date.

(h)Schedule A to the Credit and Security Agreement is replaced in its entirety
with Schedule A attached hereto.

(i)Clause (b) of Schedule D to the Credit and Security Agreement is replaced in
its entirety with the following:

(b)The combined company that was formed by the merger of Sierra Health Services,
Inc. with United HealthCare Services, Inc. (the “Combined Company”) and its
Affiliates will have a Special Concentration Limit of 18.0% of the Eligible
Receivables and Eligible Participation Interests, in the aggregate, unless and
until cancelled (x) upon not less than five (5) Business Days’ written notice by
the Administrative Agent to Borrowers after the occurrence of a United
HealthCare Credit Event or (y) automatically upon the Combined

727631829 10434046

4

 

 

--------------------------------------------------------------------------------

 

Company’s failure to maintain a long-term unsecured debt rating of at least
investment grade from at least one of Moody’s and S&P, provided the Required
Reserve Factor Floor is adjusted (if applicable) based on the Combined Company’s
actual debt ratings at that time.

SECTION 3.Representations and Warranties.  Each Borrower, the Collection Agent,
the Servicer and the Performance Guarantor hereby represents and warrants to the
Lenders, the Co-Agents and the Administrative Agent as follows:

(a)Representations and Warranties.  The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).

(b)Enforceability.  The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part.  This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms.

(c)No Amortization Event.  After giving effect to this Amendment and the
transactions contemplated hereby, no Amortization Event or Unmatured
Amortization Event has occurred and is continuing.

SECTION 4.Effectiveness.  This Amendment shall become effective on the date
hereof (the “Effective Date”) upon (a) receipt by the Administrative Agent of
the counterparts to this Amendment executed by each of the parties hereto, (b)
receipt by the Administrative Agent of the counterparts to the Amendment Fee
Letter executed by each of the parties thereto, (c) payment of the “Amendment
Fee” (under and as defined in the Amendment Fee Letter) in accordance with the
terms of the Amendment Fee Letter, (d) receipt by the Administrative Agent of a
favorable opinion, in form and substance reasonably satisfactory to the
Administrative Agent and each Co-Agent, of external counsel to the Loan Parties
and the Performance Guarantor, as to certain general corporate, no conflicts and
enforceability matters and Investment Company Act matters, including “covered
fund” matters, (e) receipt by the Administrative Agent of a favorable opinion,
in form and substance reasonably satisfactory to the Administrative Agent and
each Co-Agent, of general counsel to the Performance Guarantor, as to certain
general corporate matters, (f) the payment in full and the receipt by Victory,
Atlantic and SunTrust of the amounts set forth in Exhibit A, in each case in
accordance with Section 1 above and (g) receipt by the Administrative Agent of
such other agreements, documents, certificates, instruments and opinions as the
Administrative Agent may reasonably request prior to the date hereof.

SECTION 5.CHOICE OF LAW; CONSENT TO JURISDICTION.

727631829 10434046

5

 

 

--------------------------------------------------------------------------------

 

(a)THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

(b)EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AMENDMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
ANY AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY
PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF
MANHATTAN, NEW YORK.

SECTION 6.Effect of Amendment.  All provisions of the Credit and Security
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Credit and Security Agreement (or in any other Transaction Document) to
“this Agreement”, “hereof”, “herein” or words of similar effect referring to the
Credit and Security Agreement shall be deemed to be references to the Credit and
Security Agreement as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Credit and Security Agreement other than as set forth herein.

SECTION 7.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each counterpart
shall be deemed to be an original, and all such counterparts shall together
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8.Transaction Document.  This Amendment shall constitute a Transaction
Document for all purposes.

727631829 10434046

6

 

 

--------------------------------------------------------------------------------

 

SECTION 9.Section Headings.  The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Credit and Security Agreement or any provision hereof or thereof.

SECTION 10.Severability.  If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Credit and Security Agreement.

SECTION 11.Ratification.  After giving effect to this Amendment and each of the
other agreements, documents and instruments contemplated in connection herewith,
the Performance Undertaking, along with each of the provisions thereof, remains
in full force and effect and is hereby ratified and reaffirmed by the
Performance Guarantor and each of the other parties hereto.

[Signature pages follow.]

 

 

727631829 10434046

7

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

Aiken Regional Receivables, L.L.C.,

District Hospital Partners Receivables, L.L.C.,

Fort Duncan Medical Receivables, L.L.C.,

Lancaster Hospital Receivables, L.L.C.,

Laredo Regional Receivables, L.L.C.,

Manatee Memorial Receivables, L.L.C.,

McAllen Hospitals Receivables, L.L.C.,

Northwest Texas Healthcare Receivables, L.L.C.,

Sparks Family Hospital Receivables, L.L.C.,

Summerlin Hospital Receivables, L.L.C.,

Temecula Valley Hospital Receivables, L.L.C.,

TEXOMA HEALTHCARE SYSTEM RECEIVABLES, L.L.C.,

UHS of Oklahoma Receivables, L.L.C.,

UHS-Corona Receivables, L.L.C.,

Rancho Springs Receivables, L.L.C.,

Valley Health System Receivables, L.L.C. and

Wellington Regional Receivables, L.L.C.,
as Borrowers

 

 

By:   /s/ CHERYL K. RAMAGANO

Name:Cheryl K. Ramagano

Title:Vice President & Treasurer




727631829 10434046

S-1

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

UHS RECEIVABLES CORP.,
as Collection Agent

 

 

By:   /s/ CHERYL K. RAMAGANO

Name:Cheryl K. Ramagano

Title: Vice President & Treasurer

 

 

UHS OF DELAWARE, INC.,
as Servicer

 

 

By:   /s/ CHERYL K. RAMAGANO

Name:Cheryl K. Ramagano

Title: Senior Vice President & Treasurer

 

 

UNIVERSAL HEALTH SERVICES, INC.,
as Performance Guarantor

 

 

By:   /s/ CHERYL K. RAMAGANO

Name:Cheryl K. Ramagano

Title: Senior Vice President & Treasurer

 

 




727631829 10434046

S-2

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., as Liquidity Bank and
LC Participant for Victory’s Lender Group

 

 

By:   /s/ LUNA MILLS

Name:Luna Mills

Title: Managing Director

 

 

MUFG BANK, LTD.,
as Co-Agent for Victory’s Lender Group

 

 

By:   /s/ LUNA MILLS

Name:Luna Mills

Title: Managing Director

 

 

VICTORY RECEIVABLES CORPORATION,
as a Conduit

 

 

By:   /s/ KEVIN J. CORRIGAN

Name:Kevin J. Corrigan

Title: Vice President




727631829 10434046

S-3

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

 

SunTrust Bank,
as Liquidity Bank, LC Participant for
SunTrust’s Lender Group and Co-Agent for
SunTrust’s Lender Group

 

 

By:   /s/ PAWAN CHURIWAL

Name:Pawan Churiwal

Title: Director




727631829 10434046

S-4

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as LC Participant, Liquidity Bank
and as LC Bank

 

 

By:   /s/ ERIC BRUNO

Name:Eric Bruno

Title: Senior Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Co-Agent and Administrative Agent


 

 

By:   /s/ ERIC BRUNO

Name:Eric Bruno

Title: Senior Vice President




727631829 10434046

S-5

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Liquidity Bank, LC

Participant for Atlantic’s Lender Group and

Co-Agent for Atlantic’s Lender Group

 

 

By:   /s/ KONSTANTINA KOURMPETIS

Name:Konstantina Kourmpetis

Title: Managing Director

 

 

By:   /s/ ROGER KLEPPER

Name:Roger Klepper

Title: Managing Director

 

 

 

ATLANTIC ASSET SECURITIZATION LLC,
as a Conduit

 

 

By:   /s/ KONSTANTINA KOURMPETIS

Name:Konstantina Kourmpetis

Title: Managing Director

 

 

 

By:   /s/ ROGER KLEPPER

Name:Roger Klepper

Title: Managing Director

727631829 10434046

S-6

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

EXHIBIT  A

 

FLOW OF FUNDS MEMORANDUM

727631829 10434046

Exhibit A

Sixth Amendment to A&R

Credit and Security Agreement

(UHS Receivables Corp.)

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

COMMITMENTS

 

 

Victory’s Lender Group

Commitment

Lender Group Commitment

$104,500,000

BTMU’s Commitment as a Liquidity Bank

$104,500,000

BTMU’s Commitment as an LC Participant

$104,500,000

 

 

SunTrust’s Lender Group

Commitment

Lender Group Commitment

$110,000,000

SunTrust’s Commitment as a Liquidity Bank

$110,000,000

SunTrust’s Commitment as an LC Participant

$110,000,000

 

 

PNC’s Lender Group

Commitment

Lender Group Commitment

$136,500,000

PNC’s Commitment as a Liquidity Bank

$136,500,000

PNC’s Commitment as an LC Participant

$136,500,000

 

 

Atlantic’s Lender Group

Commitment

Lender Group Commitment

$99,000,000

CACIB’s Commitment as a Liquidity Bank

$99,000,000

CACIB’s Commitment as an LC Participant

$99,000,000

 

727631829 10434046

A-1

 

 